Citation Nr: 1141199	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  00-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for defective vision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to January 1959, from October 1961 to August 1962, and from November 1962 to May 1981.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 1982 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the claim in a September 2002 decision.  The Veteran appealed that decision, including the issue of service connection for defective vision, to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2003, a Joint Motion for Remand (Joint Motion) requested, in pertinent part, that the issue of defective vision be remanded to the Board for the issuance of additional notice under the Veterans Claims Assistance Act of 2000 (VCAA).  In June 2003, the Court issued an Order directing compliance with the Joint Motion.  In December 2003, the Board, in pertinent part, remanded the issue to the RO for the issuance of VCAA notification.

Upon return of the case to the Board, the Board in October 2006 denied service connection for defective vision.  The Veteran again appealed the denial to the Court, and the Court by a July 2008 Memorandum Decision vacated the Board's October 2006 decision as to its denial of service connection for defective vision, and remanded that issue for further action by the Board.

The Court in its July 2008 Memorandum Decision also reviewed other issues appealed from the Board, and upheld all other determinations by the Board as to those other issues, and otherwise denied additional claims and issues raised by the Veteran, none of which are now before the Board. Hence, only the issue listed on the first page herein remains for appellate review by the Board at this time.  

The Board in September 2009 and again in October 2010 remanded the case for additional development, and the case now returns to the Board for further review. 

The Board notes that the Veteran in August 2011 submitted two additional binders, with statements raising numerous additional claims and issues, none of which pertain directly to the issue of entitlement to service connection for defective hearing the subject of the present appeal.  All the issues and claims raised by those submissions are referred to the RO for appropriate action.  

FINDINGS OF FACT

A claim of entitlement to service connection for defective vision was pending in appellate status before the Board and was the subject of remand to the RO for development and further review when the RO by a May 2011 rating action granted service connection for cortical cataracts. 



CONCLUSION OF LAW

The appeal of the Veteran's claim of entitlement to service connection for defective vision has become moot by virtue of a May 2011 rating decision granting service connection for the Veteran's cortical cataracts, a disease affecting vision, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In view of the RO's favorable decision in May 2011 granting service connection for cortical cataracts, and the Board's determination herein that that action amounts to a grant of the entire benefit sought in the Veteran's claim for service connection for defective vision, there is no reasonable possibility that additional notice and assistance would further that claim, and hence no further VCAA notice or assistance is required as to that claim.  Wensch; 38 U.S.C.A. § 5103A(a)(2).

 
II.  Claim for Service Connection for Defective Vision

The RO by a May 2011 rating action granted service connection for cortical cataracts, based on medical evidence revealing the presence of that disease upon VA examination in November 2010.  The disease was granted service connection as associated with the Veteran's service-connected diabetes mellitus, type II.  Because the claim for service connection for defective vision has been satisfied by this grant of the benefit sought, there remains no case in controversy for appellate consideration by the Board, and the claim must be dismissed for lack of jurisdiction, as a matter of law. See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The developed claims file presently before the Board does not reflect any disagreement with the May 2011 RO decision granting service connection for cortical cataracts and assigning an effective date and initial disability rating.  The Board notes in this regard that issues of disability rating or effective date are downstream of the issue of service connection, and yet are issues distinct from service connection and thus are issues that must be separately appealed, with a separate notice of disagreement filed, if the Veteran disagrees with the effective date or disability rating assigned with service connection.   Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (2010) (Board's jurisdiction, filing of notice of disagreement and appeal).  

In this case the RO did issue a supplemental statement of the case (SSOC) in May 2011 concurrent with its issuance of the May 2011 decision granting service connection for cortical cataracts, and in that SSOC the RO addressed the downstream issue of effective date for service connection for cortical cataracts.  However, as already noted, no notice of disagreement had been submitted by the Veteran as to the effective date of service connection (and such submission prior to the SSOC issuance would have been impossible in this case given the RO's issuance of the decision and SSOC simultaneously).  Based on the absence of any notice of disagreement by the Veteran, the Board finds that the RO's issuance of an SSOC was not conferring of any appellate status on the issue of effective date, but rather that the SSOC constituted merely harmless error.  See 38 C.F.R. § 20.204 (2010) (an appeal begins with the filing of a notice of disagreement); 38 C.F.R. § 20.1102 (2009) (harmless error); see also Mayfield v. Nicholson 19 Vet. App. 103 (2005) (rejecting the argument that the Board lacks authority to consider harmless error), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); but see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (the question of harmless versus prejudicial error is to be determined on a case-by-case basis).  As already noted supra, the earlier effective date issue is distinct from the initial issue of claim or entitlement to service connection, and hence an SSOC should not have been issued because no appellate issue remained for additional review by the RO in fulfillment of the Board's October 2010 Remand.  See 38 C.F.R. § 19.31(a) (2010) (purpose and limitations of SSOC).


ORDER

The appeal of the claim for service connection for defective vision is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


